Citation Nr: 0319438	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  03-20 432	)	DATE
	)
	)


THE ISSUE

Whether the March 6, 1998 decision by the Board of Veterans' 
Appeals (Board) involved clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1969 to July 1971.

2.  On September 4, 2002, a motion for revision of a March 
1998 Board decision based on CUE was filed.

3.  In September 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "CAVC") affirmed the Board's 
March 1998 decision.

4.  In November 2000, the United States Court of Appeals for 
the Federal Circuit dismissed the veteran's appeal of the 
September 1999 CAVC decision.


CONCLUSION OF LAW

The March 1998 Board decision is not subject to revision on 
the basis of CUE as it was appealed to and decided by a court 
of competent jurisdiction.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2002).

In a March 6, 1998 decision, the Board determined that there 
was no CUE in rating decisions of September 3, 1986 and May 
18, 1987.  The moving party has alleged that there is CUE in 
the Board's March 1998 decision, and has filed a motion to 
vacate such decision.

In September 1999, the CAVC affirmed the March 6, 1998 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  In November 2000, the United States 
Court of Appeals for the Federal Circuit dismissed the moving 
party's appeal of the CAVC's September 1999 decision.  Thus, 
the March 1998 Board decision is not subject to revision on 
the basis of CUE as it has been appealed to and decided by a 
court of competent jurisdiction.  38 C.F.R. § 20.1400(b) 
(2002).  Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed with 
prejudice.

ORDER

The motion is dismissed.



	                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


